Citation Nr: 0414654	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  96-49 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 RO decision which 
denied service connection for a heart disorder, and denied an 
increase in a 10 percent rating for service-connected 
hypertension.  In a June 2000 decision, the Board denied 
service connection for a heart disorder, and granted an 
increased 20 percent rating for hypertension.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2000 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the portion of the Board 
decision which denied service connection for a heart disorder 
be vacated and such issue remanded, and that the appeal as to 
an increased rating for hypertension be dismissed.  By a 
December 2000 order, the Court granted the joint motion.  

In August 2001 and May 2003, the Board remanded the issue of 
service connection for a heart disorder to the RO for 
additional evidentiary development.


FINDINGS OF FACT

The veteran currently has a heart disorder which is due in 
part to his service-connected hypertension.


CONCLUSION OF LAW

A heart disability is proximately due to or the result of 
service-connected hypertension.  38 C.F.R § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1968 to September 1970.  The service medical records 
show elevated blood pressure readings and a diagnosis of 
essential hypertension.  In 1969, the veteran had syncopal 
episodes on exertion.  In March 1970, the veteran underwent a 
physical examination and was diagnosed with essential 
hypertension and rule out aortic insufficiency.  An 
electrocardiogram (EKG) was ordered, which showed findings 
suggestive of left ventricle enlargement and mitral disease 
due to displacement of the esophagus.  He was admitted to the 
hospital in March 1970 for a further work-up and was released 
with a final diagnosis of labile hypertension and psychogenic 
headaches.  On an August 1970 physical examination for 
separation purposes, the veteran had labile hypertension; the 
examination was negative for any heart disorder.  

Post-service medical records in 1974 and 1975 show the 
veteran had hypertension for which medication was prescribed.  
There was no indication of heart disease.

In an August 1975 decision, the RO granted service connection 
for hypertension, and the condition was rated 10 percent.  

A number of later medical records, dated through the 1980s, 
show the veteran was treated for hypertension.  The records 
are negative for heart disease.

VA outpatient records in April and early May 1996 show 
treatment for hypertension.  Reported blood pressure readings 
included 212/142, 202/140, 218/136, 218/132, 220/138, 
216/150, 208/128, and 240/154, 208/112, and 156/112.  It was 
noted that the veteran had taken various medications in the 
past but stopped due to side effects, and that he sought VA 
treatment because he was refused a job due to elevated blood 
pressure.  He had acute alcohol intoxication on his last 
visit, and it was planned to admit him to the hospital for 
treatment of hypertension and for detoxification.

The veteran was then hospitalized at a VA medical center 
(VAMC) for several days in early May 1996.  On admission, his 
blood pressure reportedly was 200/130.  It was noted that the 
only medication he had been taking was hydrochlorothiazide 
and that he took it too sporadically.  He was started on 
several medications, and his blood pressure decreased to 
158/88 and 136/88.  During his four day hospital stay, his 
blood pressure readings generally remained in the range of 
142/96, 136/94, 144/88, and 130/90.  It was noted that the 
veteran was known to be very noncompliant with his 
medications in the past, and it was felt that his 
noncompliance would bring him back to the hospital with 
elevated blood pressures.  An EKG showed sinus tachycardia 
with left ventricular hypertrophy with strain pattern but no 
myocardial infarction.  The pertinent discharge diagnoses 
were uncontrolled hypertension and elevated creatine 
phosphokinase (CPK) levels with lower MB fraction, which were 
likely secondary to injury sustained during alcohol 
intoxication.  There were no cardiac problems identified 
during the hospital stay.  The veteran also received alcohol 
detoxification.  The primary diagnosis was uncontrolled 
hypertension, and the veteran was discharged with medication 
for this condition.

In May 1996, the veteran submitted a claim for an increased 
rating for hypertension.  

A May 1996 VA outpatient record indicates that on a routine 
follow-up visit the veteran's blood pressure reading was 
162/90.  

In late May 1996, the veteran was hospitalized at a VAMC for 
hypertension.  A physical examination revealed a blood 
pressure reading of 166/104 and a diagnosis, in pertinent 
part, of longstanding essential hypertension.  A routine EKG 
reportedly showed an acute infarction but the doctor's 
interpretation was that of left ventricular hypertrophy and 
straining.  A subsequent EKG showed some anterolateral 
ischemia and borderline elevated CPK MB percents.  Further 
monitoring revealed a second degree auriculoventricular (AV) 
block and a third degree AV block.  The primary diagnosis was 
cardiac conduction disorder (second degree AV block, type A 
and type B and third degree heart block with high grade AV 
conduction).  Hypertension was also diagnosed.  

At the end of May 1996, the veteran was transferred to 
another VAMC for insertion of a pacemaker.  On arrival, his 
blood pressure reading was 160/90.  An EKG showed normal 
sinus rhythm with a pattern of left ventricular hypertrophy 
and strain.  During the admission, in June 1996, he underwent 
a cardiac catheterization, and subsequently a permanent 
pacemaker was inserted.  In June 1996, the veteran was 
transferred back to the first VAMC with diagnoses of atrial 
ventricular heart block and hypertension, and he was to 
undergo a further work-up for other medical problems.  

Following transfer to the first VAMC in June 1996, the 
veteran's blood pressure was in good control, to include a 
reading of 153/85.  An EKG revealed left ventricular 
hypertrophy with recent anterolateral ischemia (it was 
thought that the veteran had a small infarct secondary to 
heart block).  The primary final diagnosis of this admission, 
which ended in June 1996, was rectal bleeding, probably 
hemorrhoidal.  Cardiovascular diagnoses included hypertension 
and status post permanent pacemaker for high grade second 
degree and third degree AV block.  The veteran was to 
continue on medication to control hypertension.  

During his hospital stay in June 1996, the veteran submitted 
a claim for service connection for a heart disorder, alleging 
that he suffered two heart attacks due to his hypertension 
and one blockage.  

VA outpatient records from June to September 1996 show that 
the veteran was seen on a follow-up visit for hypertension 
and evaluation of his pacemaker.  His blood pressure readings 
were 172/84, 154/86, 156/90, 160/100, 156/80, 154/100, and 
180/110.  

In an October 1996 decision, the RO denied service connection 
for a heart disorder, and denied an increased rating for 
hypertension.  

An October 1996 VA outpatient record shows that the veteran's 
blood pressure readings were 176/92 and 160/100.

In his November 1996 substantive appeal, the veteran claimed 
that his rating for hypertension should be increased due to 
continued problems, and that his heart disorder should be 
service-connected as secondary to the hypertension.  

At a January 1997 RO hearing, the veteran testified that he 
currently received treatment for a heart condition, had his 
pacemaker periodically adjusted, and took prescribed 
medications for his heart and hypertension.  He stated that 
he had three heart attacks while hospitalized in the previous 
year, and that medication did not prevent his hypertension 
from getting out of control everyday. 

VA outpatient records in January 1997 show the veteran's 
blood pressure readings were 168/100, 158/100, and 144/90.  
EKG findings were unchanged from those of May 1996.  

On a March 1997 VA examination, the veteran reported that his 
hypertension was not under good control until the previous 
year.  He reported that while hospitalized the previous year 
he passed out (which the VA doctor indicated might have been 
an episode of third degree block), and that he has had a few 
other episodes of syncope that occurred after exertion when 
it was hot.  The doctor noted that cardiac catheterization 
during hospitalization last year showed normal coronary 
arteries.  The veteran complained of exertional dyspnea since 
the placement of a pacemaker.  He was taking medication 
(Felodipine, hydrochlorothiazide, and an aspirin) for his 
cardiovascular condition.  On examination, the blood pressure 
readings were 178/110 (right arm), 174/110 (left arm, 
supine), 162/108 (left arm, supine after rest), 170/110 
(sitting and standing), and 164/87 (on check-in).  A review 
of the veteran's chart showed a seven second pause with 
Mobitz II heart block resulting in the pacemaker insertion.  
The doctor opined that there was nothing to indicate that any 
of the veteran's conduction system disease was related to 
hypertension.  The doctor stated that hypertension could 
cause cardiac enlargement with left ventricular hypertrophy 
and cardiac dilation if it was uncontrolled for a long period 
of time, but there was not good evidence that the veteran had 
this problem.  It was noted that while a previous EKG 
suggested left ventricular dysfunction, such was not evident 
on echocardiography or at the time of the cardiac 
catheterization.  The doctor stated that there was no reason 
to think that the veteran should now have any degree of left 
ventricular dysfunction.  The impression was hypertension and 
history of complete heart block with DDD pacer.  

VA outpatient records in April 1997 show the veteran's blood 
pressure readings were 162/98, 162/108 (standing), 144/92, 
162/100, 168/102, and 168/90.

In an April 1997 form, a VA doctor, Lon Preston, M.D., 
indicated that the veteran was temporarily disabled on the 
basis of a physical examination, review of medical records, 
clinical history, and appropriate tests.  The veteran's 
primary diagnosis was status post permanent pacemaker 
(bipolar dual chamber) for high grade second degree AV block 
and third degree AV block.  The secondary diagnoses, in 
pertinent part, were hypertension and small non-Q wave 
myocardial infarction.  

VA outpatient records from May 1997 to July 1998 show that 
the veteran's blood pressure readings were 160/96, 170/102 
(sitting), 188/102 (standing), 176/106, 184/118, 150/80, 
160/80, 154/100 (sitting), 156/106 (standing), 142/84 
(standing), 162/100 (sitting), 154/86, and 154/94.  He took 
medication to control hypertension.  

In late December 1998, the veteran was transferred to a VA 
facility from a private hospital with a diagnosis of seizure 
disorder (he was also admitted for alcohol detoxification).  
For the remainder of the month, his blood pressure readings 
were 138/96, 206/140, 146/98, 112/74, 134/102, and 184/96.  
The pertinent diagnoses were hypertension and 
arteriosclerotic heart disease, status post pacemaker 
insertion.

VA outpatient records in February and March 1999 show the 
veteran's blood pressure readings were 164/102, 170-180/106, 
and 100/64.  Diagnoses included hypertension, and 
arteriosclerotic heart disease, status post pacemaker 
insertion, and alcohol dependence.  These records show no 
tests to verify a diagnosis of arteriosclerotic heart 
disease.  

On an April 1999 VA examination, the veteran reported that 
chronic dyspnea on exertion and exertional fatigue had been 
worse since 1996.  He reported a few episodes of chest 
pressure similar to what he experienced prior to a cardiac 
catheterization in 1996.  The doctor noted that such cardiac 
catheterization had not shown significant coronary artery 
disease.  The veteran indicated that he took Felodipine, 
aspirin, hydrochlorothiazide, and a beta blocker.  On 
examination, his blood pressure readings were 204/112 
(sitting), 200/110 (supine), and 202/110 (sitting).  The 
veteran said his blood pressure had been running at these 
levels recently, and he planned to discuss his medications 
with his primary care physician.  The examiner noted there 
was no direct examination evidence of arteriosclerotic heart 
disease or complications.  An EKG revealed a sinus 
tachycardia with left axis deviation and an otherwise normal 
EKG pattern.  The diagnosis was longstanding hypertension.  
The doctor commented that the veteran may have some degree of 
left ventricular hypertrophy but that he did not have 
evidence of significant apical displacement on the 
examination.  Also, the doctor noted that the veteran had an 
S4 gallop, which was most likely related to hypertension but 
that it was a somewhat nonspecific finding.  The doctor 
stated that the EKG did not show definitive evidence of left 
ventricular hypertrophy.  The doctor opined that the previous 
diagnosis of myocardial infarction was unlikely given that 
the initial diagnosis was made based on borderline elevated 
CK levels and there was no epicardial coronary artery disease 
by a 1996 cardiac catheterization.  The doctor added that 
there was no evidence of valvular disease.  The doctor 
commented that most of the blood pressure readings in the 
veteran's chart were made while he was on treatment, with 
relatively aggressive medical regimens; that the presence of 
diastolic hypertension despite aggressive treatment suggested 
that the veteran had significant hypertension; and that an 
inability to suppress it to normal range showed that the 
severity of the hypertension was actually greater than 
someone who could be maintained in the normotensive level 
with multiple medications.  The doctor concluded that the 
veteran's blood pressure readings revealed significant 
systolic and diastolic hypertension, with predominantly 
diastolic readings being elevated on treatment in the past.  

In June 2000, the Board granted an increased rating of 20 
percent for the veteran's service-connected hypertension.

VA medical treatment reports, dated from September 1999 to 
May 2002, showed treatment for alcohol dependence and 
hypertension.  X-ray examination of the chest, performed in 
September 1999, revealed mild cardiomegaly.  A July 2000 
treatment report noted a blood pressure reading of 192/100.   
An ECG, performed in May 2002, revealed normal sinus rhythm, 
left anterior fascicular block, junctional ST depression, 
probably abnormal.  The report concluded with a diagnosis of 
abnormal ECG.

At a VA cardiovascular examination in May 2002, the doctor 
reported diagnoses of hypertension; history of Mobitz Type II 
AV block, followed with a pacemaker implant DDR type; history 
of "myocardial infarction;" history of alcoholism; and 
tobacco abuse.  The examiner commented that there was a 
history of a Mobitz type II AV block which was followed by 
implantation of a pacemaker and that, at present, the veteran 
had normal sinus rhythm and was not using his pacemaker.  The 
examiner noted that it was possible that the AV conduction 
defect could have been temporary or paroxysmal in nature and 
that the etiology of such disorder was difficult to determine 
and that the possibility of alcoholic effect and other 
metabolic effect could not be ruled out.  It was further 
reported that there was a history of a "myocardial 
infarction," but that such was not well documented and that 
the coronary arteries were normal on the last cardiac 
catheterization.  

In July 2003, a VA doctor reviewed the veteran's claims 
folder and offered an opinion on the nature and etiology of 
heart problems.  It was noted the veteran had an existing 
heart disorder, diagnosed as AV block requiring a permanent 
pacemaker implantation.  Cardiac catheterization in June 1996 
revealed left ventricular systolic pressure and aortic 
pressure within normal limits, and there were no findings of 
significant coronary artery disease.  As for hypertension, it 
was noted the veteran was found to have a blood pressure 
reading of 171/108 in February 2000, and that he was also 
being treated for alcoholic ingestion which would result in 
hypertension.  The doctor noted that the veteran had 
documented essential hypertension during his military service 
and had periodic elevation of blood pressure ever since.  The 
VA doctor said that an electrocardiogram showed nonspecific 
ST and T wave changes that could relate in part to the 
longstanding hypertension.  Reportedly the veteran did not 
have hemodynamically important coronary atherosclerosis.  The 
doctor opined that the development of a complete heart block 
was unrelated to the essential hypertension.  The doctor said 
the veteran's hypertension was exacerbated by substance 
abuse.  The doctor also stated that it was not possible to 
separate the contribution of essential hypertension from 
substance abuse nor was it possible to allocate the 
percentage of heart disease that could be attributed to the 
original diagnosis of essential hypertension.  The VA doctor 
stated that the veteran's current medical condition was 
exacerbated by substance abuse.  

II.  Analysis

The veteran claims service connection for a heart disorder, 
and he argues that his service-connected hypertension caused 
or aggravated the heart disorder.  Through correspondence, 
the rating decision, statement of the case, supplemental 
statements of the case, and prior Board actions, he has been 
notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been 
obtained, and VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
organic heart disease, will be rebuttably presumed if they 
are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The veteran is service-connected for hypertension.  Heart 
problems are first shown a number of years after service.  
The medical evidence, including the recent VA medical 
opinion, suggests that although substance abuse is one factor 
in the development of the current heart disorder, service-
connected hypertension has also produced at least part of the 
current heart disorder.  See Allen, supra.

With application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran 
currently has a heart disorder which is due in part to his 
service-connected hypertension.  A heart disability is 
proximately due to or the result of service-connected 
hypertension, and thus secondary service connection for a 
heart disability is warranted.  


ORDER

Service connection for a heart disability is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



